Citation Nr: 0610148	
Decision Date: 04/07/06    Archive Date: 04/13/06	

DOCKET NO.  03-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a cervical and lumbar 
spine disorder.   

2.  Whether a timely Substantive Appeal was received to 
complete an appeal from a June 1999 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 and August 2004 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied the benefits 
sought on appeal.  The veteran, who had active service from 
February 1950 to November 1953 and from May 1955 to January 
1964, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  

The issue of whether a timely Substantive Appeal was received 
to complete an appeal from a June 1999 rating decision was 
not certified for appellate review.  However, after the 
veteran was notified of the August 2004 decision regarding 
this issue he submitted a Notice of Disagreement, and a 
Substantive Appeal after the issuance of the Statement of the 
Case.  Therefore, the Board finds that this issue is ready 
for appellate review and will address that issue in this 
decision.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for cervical and lumbar 
disorders will be addressed in the REMAND portion of the 
decision.


FINDINGS OF FACT

1.  In July 1999 the veteran was notified of the June 1999 
rating decision which denied service connection for residuals 
of cervical and lumbar spine injuries; for nerve damage to 
the right leg secondary to a spinal block; and that there 
clear and unmistakable error in a May 1964 rating decision 
that denied service connection for nephrosis and glycosuria.

2.  The veteran expressed disagreement with that decision in 
November 1999, the RO issued a Statement of the Case in 
November 2002, and the veteran's Substantive Appeal was 
received on February 5, 2003.

3.  The veteran's Substantive Appeal was not received within 
one year of the notification of the June 1999 rating 
decision, or within 60 days of the issuance of the November 
2002 Statement of the Case.  


CONCLUSION OF LAW

The requirements for a timely Substantive Appeal to the June 
1999 rating decision have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 7105 (West 2002); 38 C.F.R. §§  3.102, 3.103, 
3.159, 20.200, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
VA's "duty to notify" and "duty to assist" obligations as 
set forth in 38 U.S.C.A. §§ 5103 and 5103(A), as well as 
38 C.F.R. § 3.159.  However, the record does not appear to 
reflect that the veteran was provided of the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
However, such notice is not required in this case.  

In this case, the Board finds that it is the law, and not the 
evidence that is dispositive.  In such situations, an opinion 
from the VA General Counsel has held that the VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim or required to develop the 
evidence to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC5-2004 
(June 23, 2004).  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has also held that where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter, the VCAA can have no 
affect on the appeal.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2002) (VCAA not applicable where the law, not 
the factual evidence, is dispositive).  The veteran and his 
representative have not argued that the absence of notice in 
this case has prejudiced him in the adjudication of his 
claim.  The Board would also observe that the June 2005 
Statement of the Case notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons and bases for the denial of his claim.  Under these 
circumstances, the Board finds that a decision on this matter 
can be rendered without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The basic facts in this case are not in dispute.  A rating 
decision dated in June 1999 denied service connection for 
cervical and lumbar spine injuries; for nerve damage to the 
right leg secondary to a spinal block; that there was clear 
and unmistakable error in a May 1964 rating decision that 
denied service connection for nephrosis and glycosuria; and 
an evaluation in excess of 40 percent for the veteran's 
gastrointestinal disability.  The veteran was notified of 
that decision and of his appellate rights by way of a letter 
from the RO to him dated in July 1999.  In a statement from 
the veteran dated in October 1999 and forwarded to the RO by 
his representative in November 1999, the veteran expressed 
disagreement with the two claims for service connection and 
the conclusion that the May 1964 rating decision was not 
clearly and unmistakably erroneous.  On November 1, 2002 the 
RO provided the veteran a Statement of the Case with respect 
to those three issues.  Accompanying that document was a VA 
Form 9 (Appeal to Board of Veterans' Appeals) and the RO 
informed the veteran that he should read the instructions 
that accompanied the VA Form 9 very carefully.  On 
February 5, 2003 the RO received the veteran's VA Form 9.  

VA laws and regulations prescribe specific procedures for 
review of a decision of the RO by the BVA.  After the RO 
makes a decision and informs a claimant of the decision, the 
claimant is also informed of his appellate rights and the 
procedure for exercising those rights.  Appellate review of 
an RO decision is initiated by filing of a Notice of 
Disagreement and completed by the filing of a Substantive 
Appeal after a Statement of the Case is furnished by the RO.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  However, the 
veteran does not have an unlimited period of time in which to 
initiate appellate review.  A Notice of Disagreement must be 
filed within one year from the date of the mailing of the 
notice of the decision being appealed, 38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a), and a Substantive Appeal 
must be filed within the 60 days from the date the RO mailed 
the Statement of the Case to the veteran, or within the 
remainder of a one-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever is later.  38 C.F.R. § 20.302(b).  

The Board finds that in this case the veteran did not file a 
timely Substantive Appeal to the June 1999 rating decision 
that denied service connection for cervical and lumbar spine 
disorders; service connection for nerve damage to the right 
leg secondary to a spinal block; and that there was no clear 
and unmistakable error in the May 1964 rating decision 
denying service connection for nephrosis and glycosuria.  
While the veteran filed a timely Notice of Disagreement to 
the June 1999 rating decision, the RO did not receive a 
Substantive Appeal until February 5, 2003, more than one year 
following the June 1999 rating decision and more than 60 days 
after the issuance of the November 1, 2002 Statement of the 
Case.  Consequently, the June 1999 rating decision became 
final when the veteran did not complete his appeal within the 
prescribed time, 38 C.F.R. § 20.1103, and the Board does not 
have jurisdiction to address the veteran's claims denied by 
the June 1999 rating decision.  Accordingly, the veteran's 
appeal in this matter must be denied.


ORDER

A timely Substantive Appeal was not received to complete an 
appeal from a June 1999 rating decision, and the appeal is 
denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a cervical and lumbar spine disorder 
discloses a need for additional development prior to final 
appellate review.  In this regard, the VA has certain 
notification obligations as set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that were not carried out 
in this case.  The Board also observes that the Statement of 
the Case provided to the veteran in connection with this 
appeal contained the incorrect law applicable in the 
veteran's case.  The veteran filed his claim for compensation 
under 38 U.S.C.A. § 1151in January 2001, but the Statement of 
the Case informed the veteran of the law applicable to claims 
received by the VA before October 1, 1997.  Since there is a 
significantly different legal standard involved for claims 
received before and after that date, the Board finds that 
this defect must be remedied prior to final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C. and the 
veteran will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should provide the veteran 
appropriate notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The RO should also provide 
any indicated assistance to the veteran 
consistent with 38 U.S.C.A. § 5103A (a) 
and 38 C.F.R. § 3.159(c).  

2.  After the development in the first 
paragraph has been completed, and after 
affording the veteran a reasonable 
opportunity to respond, the case should 
again be reviewed by the RO on the basis 
of any additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case that includes applicable law for 
claims for compensation under 38 U.S.C.A. 
§ 1151 filed on or after October 1, 1997.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


